Title: From James Madison to John P. Van Ness, Richard Bland Lee, and Tench Ringgold, 23 May 1815
From: Madison, James
To: Van Ness, John P.,Lee, Richard Bland,Ringgold, Tench


                    
                        
                            Gentlemen
                        
                        Montpelier May 23. 1815
                    
                    I have recd. your letter of the 16th. inclosing a letter from Messrs. Carroll, Law & May, with your answer.
                    It is very agreeable to learn that your progress and prospects are so favorable to the undertaking committed to you.
                    In carrying into execution the law for rebuilding the public Edifices, it will best comport with its object & its provisions, not to deviate from the models destroyed, farther than material & manifest conveniency, or general & known opinion, may bring the alterations within the presumed contemplation of Congress. How far those proposed by Mr. Latrobe for whose judgment & taste I have great respect, are of this character, I suspend an opinion, untill I can form one with the advantage of being on the spot, which will not be delayed very many days. In the mean time, the general progress of the business will probably not be affected.
                    
                    From the view of the subject which first presents itself, it does not appear that the object of the letter from the gentleman above named, can be legally complied with. The fund for the rebuildings, being exclusively appropriated to that object, is not applicable to any other; and the present case will not, like the unforeseen & contingent one produced by the destruction of the public buildings justify a resort to the fund provided for cases of necessity and contingency.
                    It is to be understood however that no interference is intended, with any purpose they may form, of providing of themselves & tendering to Congress, accommodations, on such conditions as they may think equitable & proper. It is meant only that the Executive is not authorized to contribute to it by advances from the Treasury; or to anticipate in any manner the course which it lies with Congress to adopt. Accept my respects
                    
                        
                            James Madison
                        
                    
                